Title: To John Adams from Charles Thomson, 17 March 1795
From: Thomson, Charles
To: Adams, John



Sir
Harriton March 17. 1795

The day after receiving your favour of the 20 Feby I wrote the enclosed answer. But as my mind has been so long withdrawn from the occurrences in Congress and so wholly bent on a different object, I was not in haste to send it until I refreshed my mind by looking over the journals.  After all the search I have made and the recollection I am master of I see no reason to alter it.
I have now the pleasure to inform you that I have at length compleated The Translation of what is commonly called the Old testament from the Septuagint version.  Since withdrawing from publick affairs I have gone over it three times, as if I was making a new translation availing myself of my former attempts only as helps.  In the last which I have just finished, I have so far satisfied myself that I believe I shall here rest.  It has been a work of labour but it had amply rewarded me by the satisfaction & pleasure it has given me.
I have gone over The New Testament now in the same manner but have not yet satisfied myself. Whether I shall live to compleat it is uncertain.  But I think it is high time that we had another translation of that invaluable book.  Mrs. Thomson joins me in best wishes for the health and happiness both of you & Mrs. Adams
I have the honour to be / sr /  Your obedt humble servt

Chas Thomson